ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 00-217, recommending that WILLIAM1 C. GAS-PER, JR., formerly of WHITING, who was admitted to the bar of this State in 1979, and who has been suspended from the practice of law since March 15, 2000, pursuant to Orders of the Court filed March 15, 2000, and July 16, 2001, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds in violation of RPC 1.15, and WILLIAM C. GASPER, JR., having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that WILLIAM C. GASPER, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM C. GAS-PER, JR., pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed March 15, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that WILLIAM C. GASPER, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
*577ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.